Title: To Thomas Jefferson from Anonymous, 6 April 1808
From: Anonymous
To: Jefferson, Thomas


                  
                     
                        [before 6 Apr. 1808]
                  
                  Mr. Thomas Jefferson President of America—Debtor to Miss S. T. an orphan child; four months rent of a Store in Boston due this 29 March 1808—which Store the Tenant has left in consequence of the embargo laid by Mr Jefferson; & the said orphan is deprived of the past income without the least prospect of any future tenant occupying her Store left by her departed parents, & has nothing but the prospect of poverty before her—
                  The quarters Rent   
                        
                        $100.0
                  
                  Mr. Jefferson—
                  Sir,
                  Please inclose the above sum of $100 to my Guardian Mr H. N. in Boston who will give you a receipt on my behalf & you will much oblige your distressed & dependent subject & unknown daughter [S. T.]
                  
               